      Case 1:15-cv-07488-CM-RWL Document 919 Filed 12/24/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  IN RE NAMENDA DIRECT PURCHASER
  ANTITRUST LITIGATION           Case No. 1:15-cv-07488-CM-RWL

  THIS DOCUMENT RELATES TO:
  All Direct Purchaser Actions


       DECLARATION OF BRUCE E. GERSTEIN IN SUPPORT OF DIRECT
   PURCHASER CLASS PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
   OF PROPOSED SETTLEMENT, APPROVAL OF THE FORM AND MANNER OF
            NOTICE TO THE CLASS AND PROPOSED SCHEDULE
                      FOR A FAIRNESS HEARING

       I, Bruce E. Gerstein, hereby declare as follows:

       I am a member of the bar of the State of New York and am admitted to practice before

this Court. I am Co-Lead Counsel for the Direct Purchaser Class and a Managing Partner at

Garwin Gerstein & Fisher LLP. I submit this declaration in support of Direct Purchaser Class

Plaintiffs’ Motion for Preliminary Approval.

       1.      Attached as Exhibit 1 hereto is a true and correct copy of the Settlement

Agreement made and entered into on December 20, 2019 by and between Forest Laboratories,

LLC; Forest Laboratories, Inc.; Forest Laboratories Holdings, Ltd.; Actavis plc; and J M Smith

Corporation (d/b/a Smith Drug Company) and Rochester Drug Co-Operative, Inc., individually

and on behalf of the Direct Purchaser Class.

       2.      Attached as Exhibit 2 hereto is a true and correct copy of Direct Purchaser Class

Plaintiffs’ [Proposed] Plan of Allocation for the Direct Purchaser Class.

       3.      Attached as Exhibit 3 hereto is a true and correct copy of Dr. Russell L. Lamb’s

Declaration Related to Proposed Settlement Allocation Plan, dated December 17, 2019.

       I hereby declare under the penalty of perjury that the foregoing is true and correct and

that this declaration was executed in New York, New York on December 24, 2019.


                                                 1
     Case 1:15-cv-07488-CM-RWL Document 919 Filed 12/24/19 Page 2 of 3



Dated: December 24, 2019                 Respectfully submitted:

                                         /s/ Bruce E. Gerstein

                                         Bruce E. Gerstein
                                         Garwin Gerstein & Fisher LLP
                                         88 Pine Street, 10th Floor
                                         New York, NY 10005
                                         (212) 398-0055
                                         bgerstein@garwingerstein.com




                                     2
     Case 1:15-cv-07488-CM-RWL Document 919 Filed 12/24/19 Page 3 of 3



                             CERTIFICATE OF SERVICE

      I hereby certify that on December 24, 2019, I caused the above to be filed by CM/ECF

system.


                                                  Respectfully submitted,

                                                  /s/ Bruce E. Gerstein
                                                  Bruce E. Gerstein




                                              3
